Citation Nr: 1116927	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma at the base of tongue/oral pharynx (claimed as throat cancer) as a result of exposure to ionizing radiation.  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to January 1964, and from August 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Thereafter, the Veteran's file was transferred to the RO in Columbia, South Carolina.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development of this matter is warranted.  

A VA examination or opinion is deemed necessary when the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he developed squamous cell carcinoma (base of tongue/oral pharynx) as a result of exposure to radiation during service.  Specifically, he asserts that he was exposed to radiation while performing his duties as an air policeman which included being around atomic bombs during tours at two separate military bases where he was stationed for at least 5 years.

The Veteran's service treatment records indicate that he sought or received treatment on several occasions during service for conditions such as upper respiratory infections, hydroadenitis of the right axilla, a slightly red pharynx, pharyngitis, and a history of swelling and tenderness in the right axillary node for longer than a one month period.

In August 1962, DD Form 1411, Record of Exposure to Ionizing Radiation, reported "0" dose which indicates that there was potential for exposure to radiation but the dose received was 0.  

Post service treatment records indicate that in May 1997, the Veteran presented for treatment of squamous cell carcinoma in the right side of his neck, status post prior excision.  The Veteran's past medical history indicated that in April 1997, an operation was performed due to a presumed brachial cleft cyst.  However, histologic examination showed it to be squamous cell carcinoma.  A May 1997 pathology report confirmed a diagnosis of squamous cell carcinoma, aggressive basoloid variant (base of tongue/oral pharynx) with metastasis involving two jugular lymph nodes; one of which was previously excised, the other was an intramuscular lymph node.  

In August 2007, correspondence was received from the Air Force Medical Operations Agency indicating that a query of the occupational radiation monitoring records in the United States Air Force Master Radiation Registry yielded no internal or external exposure data on the Veteran.

As to disease or injury caused by radiation exposure, service connection may be established in one of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). The list of the specifically enumerated cancers are as follows: (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma. Note: For the purposes of this section, the term 'urinary tract' means the kidneys, renal pelvis, ureters, urinary bladder, and urethra; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary.

The list of the specifically enumerated radiation-risk activities include: onsite participation at atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki, Japan during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309(d)(3).

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in-service.  38 C.F.R. § 3.311.  The list of the specifically enumerated diseases are as follows: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.

Relevant information (including the Veteran 's statements regarding his activities at Castle and Mather Air Force Bases (AFB)) should be sent to the Under Secretary for Health to prepare a dose estimate based on available methodologies.  If a dose estimate is provided by the Under Secretary for Health, the claim should then be referred to the Under Secretary for Benefits for appropriate action.  See 38 C.F.R. § 3.311(b)(1) (2007).    

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant treatment records from the Dorn VA Medical Center located in Columbia, South Carolina dating from June 2009.  Obtain private treatment records from  Dr. Nancy Clavio dating from November 2005, Dr. Robert Fraser dating from March 1998, and Dr. Miltich dating from May 1997.  These private physicians are located in Charlotte, North Carolina, and are listed on the VA Form 21-4142 of record.

2. Relevant information (including the August 1962, DD Form 1411, and the Veteran 's statements regarding his activities at Castle AFB and Mather AFB as an Air Force policeman) should be sent to the Under Secretary for Health to prepare a dose estimate based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).  

If a dose estimate is provided by the Under Secretary for Health, the claim should then be referred to the Under Secretary for Benefits for appropriate action.  See 38 C.F.R. § 3.311(b)(1). The Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary for Health. 38 C.F.R. § 3.311(c).

3.  The entire file should then be reviewed and the appellant's claim readjudicated.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


